UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5067


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AVERY TERRELL HAIGLER, a/k/a Joshua Damien Riley, a/k/a A-
Town, a/k/a A,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:08-cr-00589-MBS-1)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Leo Finney, THE FINNEY LAW FIRM, INC., Columbia, South
Carolina, for Appellant.    John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Avery    Terrell      Haigler,        a/k/a    Joshua         Damien   Riley,

a/k/a A-town, a/k/a A, pled guilty pursuant to a written plea

agreement to two counts in his third superseding indictment:

Count 1, conspiracy to possess with intent to distribute five

kilograms or more of cocaine and fifty grams or more of cocaine

base   (“crack”),    in     violation    of      21    U.S.C.      § 846     (2006),   and

Count 4, conspiracy to launder drug proceeds, in violation of 18

U.S.C.A. § 1956(a)(1)(A)(i), (B)(i), and (B)(ii) (West 2000 &

Supp. 2010).      He was sentenced to 240 months of imprisonment on

each count to run concurrently.

            On   appeal,       counsel   has      filed       a    brief    pursuant   to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issues:    (1)    whether      the   district         court       conducted    Haigler’s

guilty plea in compliance with Fed. R. Crim. P. 11; and (2)

whether    Haigler’s     sentence     was       procedurally        and    substantively

reasonable.      For the reasons that follow, we affirm.

            First, because Haigler did not move in the district

court to withdraw his guilty plea, any error in his Fed. R.

Crim. P. 11 hearing is reviewed for plain error, United States

v. Martinez, 277 F.3d 517, 527 (4th Cir. 2002), and we find none

on appeal.       Second, we review a sentence for reasonableness,

applying    an   abuse    of    discretion        standard.           Gall    v.   United

                                            2
States,   552   U.S.    38,   51   (2007);     see    also   United   States    v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).               This review requires

appellate consideration of both the procedural and substantive

reasonableness of a sentence.           Gall, 552 U.S. at 51.         We find no

procedural or substantive error.             Indeed, Haigler was facing a

mandatory-minimum      sentence    of   life    for    Count   1   and   was   the

beneficiary of the Government’s motion for a downward departure

under U.S. Sentencing Guidelines Manual § 5K1.1 (2009).

            In accordance with Anders, we have reviewed the record

in this case, including the issues raised in Haigler’s pro se

supplemental brief, and have found no meritorious issues for

appeal.     We therefore affirm Haigler’s convictions and sentence.

This court requires that counsel inform Haigler, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Haigler requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Haigler.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and    argument    would     not   aid   the

decisional process.



                                                                         AFFIRMED

                                        3